DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 12/14/2021 but claims the benefit of U.S. Continuation application number 16/4721098 filed on 12/19/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/14/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11205338 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 1, 3-5, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baldridge (US 20150057822 A1) (hereinafter Baldridge) in view of Miskin (US 20190350053 A1) (hereinafter Miskin).

               Regarding claim 1, Baldridge discloses a system comprising: a driver circuit, to perform first operations (para 47, The driver circuit comprise a plurality of DC-DC power conversion stages) comprising: driving a resistor-capacitor (RC) sensor circuit of an electronic device to a drive voltage using a representative copy of a current that drives an electronic circuit line of the electronic device (para 100, sensed using resistive sensing and fed back to controller, para 17, capacitors developed with two-stage asymmetrical half-bridge (AHB) based converters); and 
the RC sensor circuit, coupled to the driver circuit, to perform second operations (para 34, feedback mechanism employing sensor output, controlling during every cycle of operations) comprising: determining a first sample voltage by sampling a first representative voltage generated at the RC sensor circuit (Abstract, switches controlled in dependence on voltage, para 75, FIG. 4, operations of primary side peak control, para 83, FIG. 7B flow chart of primary side peak current reference control. Based on sampled); and 
determining a second sample voltage by sampling a second representative voltage generated at the RC sensor circuit, wherein a ratio of the first sample voltage and the second sample voltage is indicative of an RC time constant of the electronic circuit line (para 15, converter integrated with boost or buck-boost PFC stage with variable frequency and duty ratio control to reduce capacitance, para 27, functionality controlled by duty ratios of primary side, para 50, The I.sup.2t reference voltage is generated by time constant created by RC network formed with capacitor C11 and resistor R27).
Even though Baldridge disclose converter integrated with boost or buck-boost PFC stage with variable frequency and duty ratio control to reduce capacitance [027] and a FIG. 2 shows modes of operation for LED Groups 1 and 2 during different states of switches SG1 and SG2 [065] and In analogous art, Miskin also discloses pre-existing driven circuit components which remain after change [018], and  capacitor in series connected to at least one junction of the connected opposing parallel configurations within a single chip, a single package, an assembly or a module [022], and RC networks to reduce the number of LEDs needed [036].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of user-specific use detection circuit measures a load current and a current squared time (I.sup.2t) value between the input power terminal and the output power terminal disclosed by Baldridge to use capacitor providing an “RC” resistor capacitor network for circuit driver coupling that does not provide protection against surge currents to circuits as taught by Miskin to driven circuits affecting pre-determined desired output range due to voltage or current increase or drop across the inductors and capacitors in response to changes in the load [Miskin, paragraph 0035].
Regarding claim 3, Baldridge discloses the system of claim 1, wherein an operation at the electronic circuit line of the electronic device is performed using an operating voltage selected from a plurality of operating voltages, the operating voltage selected based on the ratio that is indicative of the RC time constant (para 12, system circuit increased voltage stress of the boost devices for mitigating ripple power variation, para 27, symmetric voltage multiplier output rectifier with purely capacitive output is accomplished, para 74, switching frequency based on the instantaneous DC bus voltage while maintaining a constant value of I.sub.pri,pk).
Regarding claim 4, Baldridge discloses the system of claim 2, the RC sensor circuit to perform the second operations further comprising: integrating the representative copy of the current at an integration capacitor of the RC sensor circuit over the first time period to generate the first representative voltage (para 12, system circuit increased voltage stress of the boost devices for mitigating ripple power variation, para 74, switching frequency based on the instantaneous DC bus voltage while maintaining a constant value of I.sub.pri,pk).
Regarding claim 5, Baldridge discloses the system of claim 4, wherein determining the first sample voltage by sampling the first representative voltage generated at the RC sensor circuit, comprises: amplifying the first representative voltage at the integration capacitor to generate the first sample voltage at a sampling capacitor of the RC sensor circuit (para 13, integrated stage design which combines single-ended primary inductor converter and converter, capacitors).
Regarding claim 7, Baldridge discloses the system of claim 1, the driver circuit to perform the first operations further comprising: driving, concurrently with driving the RC sensor circuit, the electronic circuit line of the electronic device to the drive voltage using the current (para 12, bidirectional buck-boost converter connected concurrently to the DC bus based on the flyback topology, para 31, switched bidirectional switches provided in concurrently).
Regarding claim 8, Baldridge discloses the system of claim 1, wherein the ratio is mapped to a trim voltage selected to drive the electronic circuit line in view of the RC time constant of the electronic circuit line (para 46, RC time constant generated by capacitor C5 and resistor R12. until time constant of R12 and C5 charges to completion, para 50, The I.sup.2t reference voltage is generated by time constant created by RC network formed with capacitor C11 and resistor R27).
Regarding claim 9, Baldridge discloses the system of claim 8, wherein the electronic circuit line comprises a wordline of a memory device, wherein the trim voltage is selected to drive the wordline in a performance of a memory operation (TABLE-US-00004 TABLE 4 AC AND DC CHARACTERISTICS, Logic require a pull-up resistor to ensure a "high" input condition. .sup.3The IPC has load current memory).
Regarding claim 10, Baldridge fails to discloses the system of claim 1, wherein the first sample voltage is converted to a first digital code representing the first sample voltage, wherein the second sample voltage is converted to a second digital code representing the second sample voltage, and wherein the ratio of the first sample voltage and the second sample voltage is determined using the first digital code and the second digital code.
In analogous art, Miskin discloses the system of claim 1, wherein the first sample voltage is converted to a first digital code representing the first sample voltage, wherein the second sample voltage is converted to a second digital code representing the second sample voltage, and wherein the ratio of the first sample voltage and the second sample voltage is determined using the first digital code and the second digital code (para 164, adjusting different desired value through manual or digital control, para 31, feedback circuitry such as a resistor divider or other means allowing it to sense changes to the load and re-adjust voltage output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of user-specific use detection circuit measures a load current and current squared time (I.sup.2t) value between input power terminal and the output power terminal disclosed by Baldridge to  provide on both the output of the driver and the input of the circuit to allow circuit to connect directly to the driver as taught by Miskin to driven circuits affecting pre-determined desired output range due to voltage or current increase or drop across inductors and capacitors in response to changes in load [Miskin, para 0035].
Regarding claim 11, Baldridge discloses the system of claim 1, wherein the electronic circuit line comprises a first end and a second end that is opposite the first end, the driver circuit coupled to the first end to drive the second end to the drive voltage using the current, and wherein the second end in inaccessible for measurement of the drive voltage (Abstract, control device automatically turns the power switching circuit "OFF" whenever the load current exceeds a first value or the current squared time value exceeds a second value, para 29, detection circuit 108 measures a load current 114 and a current squared time (I.sup.2t) value between input power terminal 102 and the output power terminal 104. The control device 112 automatically turns switching circuit whenever load current 114 exceeds a first value or current squared time value exceeds a second value).
Regarding claim 12, Baldridge discloses a memory device comprising: a driver circuit to perform first operations (para 47, The driver circuit comprise a plurality of DC-DC power conversion stages) comprising: driving a resistor-capacitor (RC) sensor circuit of the memory device to a drive voltage using a representative copy of a current that drives an electronic circuit line of the memory device (para 100, sensed using resistive sensing and fed back to the controller, para 17, capacitors developed with two-stage asymmetrical half-bridge (AHB) based converters, TABLE-US-00004 TABLE 4 AC AND DC CHARACTERISTICS, Logic require a pull-up resistor to ensure a "high" input condition. .sup.3The IPC has load current memory); and 
the RC sensor circuit, coupled to the driver circuit, to perform second operations (para 34, feedback mechanism employing sensor output, controlling during every cycle of operations) comprising: 
determining a first sample voltage by sampling a first representative voltage generated at the RC sensor circuit (Abstract, switches controlled in dependence on the voltage, para 75, FIG. 4, operations of primary side peak control, para 83, FIG. 7B flow chart of primary side peak current reference control. Based on sampled); and 
determining a second sample voltage by sampling a second representative voltage generated at the RC sensor circuit, wherein a ratio of the first sample voltage and the second sample voltage is indicative of an RC time constant of the electronic circuit line (para 15, converter integrated with boost or buck-boost PFC stage with variable frequency and duty ratio control to reduce capacitance, para 27, functionality controlled by duty ratios of primary side, para 50, The I.sup.2t reference voltage is generated by time constant created by RC network formed with capacitor C11 and resistor R27).
Even though Baldridge disclose converter integrated with boost or buck-boost PFC stage with variable frequency and duty ratio control to reduce capacitance [027] and a FIG. 2 shows modes of operation for LED Groups 1 and 2 during different states of switches SG1 and SG2 [065] , additionally In analogous art, Miskin also discloses pre-existing driven circuit components which remain after the change [018], and  capacitor in series connected to at least one junction of the connected opposing parallel configurations within a single chip, a single package, assembly or module [022], and RC networks to reduce number of LEDs needed [036].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of user-specific use detection circuit measures a load current and a current squared time (I.sup.2t) value between the input power terminal and the output power terminal disclosed by Baldridge to use capacitor providing an “RC” resistor capacitor network for circuit driver coupling that does not provide protection against surge currents to circuits as taught by Miskin to driven circuits affecting pre-determined desired output range due to voltage or current increase or drop across the inductors and capacitors in response to changes in the load [Miskin, paragraph 0035].
Regarding claim 14, Baldridge discloses the memory device of claim 12, wherein an operation at the electronic circuit line of the memory device is performed using an operating voltage selected from a plurality of operating voltages, the operating voltage selected based on the ratio that is indicative of the RC time constant (para 12, system circuit increased voltage stress of the boost devices for mitigating ripple power variation, para 27, symmetric voltage multiplier output rectifier with purely capacitive output is accomplished, para 74, switching frequency based on the instantaneous DC bus voltage while maintaining a constant value of I.sub.pri,pk).
Regarding claim 15, Baldridge discloses the memory device of claim 13, the RC sensor circuit to perform the second operations further comprising: integrating the representative copy of the current at an integration capacitor of the RC sensor circuit over the first time period to generate the first representative voltage (para 12, system circuit increased voltage stress of the boost devices for mitigating ripple power variation, para 74, switching frequency based on the instantaneous DC bus voltage while maintaining a constant value of I.sub.pri,pk).
Regarding claim 16, Baldridge discloses the memory device of claim 15, wherein determining the first sample voltage by sampling the first representative voltage generated at the RC sensor circuit, comprises: amplifying the first representative voltage at the integration capacitor to generate the first sample voltage at a sampling capacitor of the RC sensor circuit (para 13, integrated stage design which combines single-ended primary inductor converter and converter, capacitors).
Regarding claim 18, Baldridge discloses the memory device of claim 12, the driver circuit to perform the first operations further comprising: driving, concurrently with driving the RC sensor circuit, the electronic circuit line of the memory device to the drive voltage using the current (para 12, bidirectional buck-boost converter connected concurrently to the DC bus based on the flyback topology, para 31, switched bidirectional switches provided in concurrently).
Regarding claim 19, Baldridge discloses the memory device of claim 12, wherein the ratio is mapped to a trim voltage selected to drive the electronic circuit line in view of the RC time constant of the electronic circuit line (para 46, RC time constant generated by capacitor C5 and resistor R12. until time constant of R12 and C5 charges to completion, para 50, The I.sup.2t reference voltage is generated by time constant created by RC network formed with capacitor C11 and resistor R27).
Regarding claim 20, Baldridge discloses the memory device of claim 19, wherein the electronic circuit line comprises a wordline of the memory device, wherein the trim voltage is selected to drive the wordline in a performance of a memory operation (TABLE-US-00004 TABLE 4 AC AND DC CHARACTERISTICS, Logic require a pull-up resistor to ensure a "high" input condition. .sup.3The IPC has load current memory).
Allowable Subject Matter
10. 	Claims 2, 6, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689